Citation Nr: 0519440	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-26 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for coronary artery 
disease, claimed as due to exposure to herbicides and as 
secondary to the claimed PTSD.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the RO.  

In April 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The veteran is not shown to have manifested coronary 
artery disease in service or for many years thereafter.  

3.  The currently demonstrated coronary artery disease is not 
shown to be due an event or incident of veteran's period of 
military service; nor is it shown to have been caused or 
aggravated by a current psychiatric disability to including 
any claimed PTSD.  



CONCLUSION OF LAW

The veteran's disability manifested by coronary artery 
disease is not due to Agent Orange exposure or other disease 
or injury that was incurred in or aggravated by service; nor 
may it be presumed to have been incurred in service; nor can 
it be found to be proximately due to or the result of any 
service-connected psychiatric disability.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

With respect to the claim of service connection for coronary 
artery disease, the Board finds that the notification 
requirements of VCAA have been satisfied in this case.  In 
this regard, the Board notes an evidence development letter 
dated in August 2003 in which the RO advised the appellant of 
what the evidence must show to establish his claim for 
service connection.  

In these letters, the RO also advised the appellant of his 
and VA's responsibilities under VCAA, to include what 
evidence he should provide and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

The Board notes that the August 2003 letter was provided 
prior to the initial adjudication of his claim in the March 
2004 rating decision.  The content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the issue on 
appeal would not be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the RO has obtained the veteran's private 
treatment records, and arranged for him to undergo a VA 
examination to determine the nature and etiology of the 
claimed coronary artery disease.  The report of this 
examination was obtained and associated with the claims 
folder.  

In summary, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103, 5103A.  


Analysis

The veteran is seeking service connection for coronary artery 
disease.  He essentially contends that he developed coronary 
artery disease as a result of his military service, to 
include exposure to DDT and Agent Orange while in Vietnam.  
He has also contended that his coronary artery disease may 
have developed secondary to the claimed PTSD.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 U.S.C.A. 1113(b); 38 
C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, including 
hypertension, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  

Regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

In this particular case, however, the Board finds that 
presumptive service connection based on herbicide exposure is 
not warranted because coronary artery disease is not one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).  

Furthermore, the evidence does not establish that the claimed 
coronary artery disease manifested to a compensable degree 
during service or within one year of separation from service.  
Thus, presumptive service connection is also not warranted on 
that basis.  

However, that notwithstanding, even if, as here, a veteran is 
found not to be entitled to a regulatory presumption of 
service connection, his claim still must be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994).  Thus, since presumptive service connection is not 
warranted, service connection can only be established with 
proof of actual direct causation.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for coronary artery disease.  In 
essence, the Board concludes that veteran's heart disease is 
not shown to be related to his military service or his 
claimed PTSD.  

In this regard, the Board notes the private treatment records 
currently associated with the claims folder, which show that 
the first treatment for a diagnosed heart disability occurred 
in 2002.  These records reveal that, in August 2002, the 
veteran began experiencing malaise and nausea while working 
in hot, humid weather.  He initially dismissed his symptoms 
as "heat stroke", but became concerned when he continued to 
experience chest discomfort even after all of his other 
symptoms subsided.  

An October 2002 medical report from a private hospital 
reflects that the examining physician found that the 
veteran's only real identifiable risk factors for cardiac 
disability were a probable family history and mild 
hypercholesteremia.  

He subsequently underwent a cardiac catheterization, and it 
was determined that he had clearly experienced an inferior 
myocardial infarction, which would account for the episode of 
heart stroke two months before.  

The veteran was given a diagnosis of severe coronary artery 
disease, and it was recommended that he undergo bypass 
surgery.  

The Board notes subsequent medical records reflect that the 
veteran has continued to receive ongoing treatment related to 
his coronary artery disease since it was first diagnosed in 
2002.  However, the veteran's treatment records are negative 
for any indication that this disability is related to his 
military service or the claimed PTSD.  

Therefore, the Board finds the most probative evidence of 
record to be the report of a VA heart examination conducted 
in January 2004.  In that report, the examiner noted that the 
veteran had a history of experiencing chest pain in 2002 and 
underwent a cardiac catheterization, which revealed three-
vessel coronary artery disease.  

It was also noted that he also underwent bypass grafting 
surgery and a stent placement, and the examiner concluded 
that the veteran's coronary artery disease was fairly stable 
at this point.  

The examiner further indicated that the veteran had no 
history of hypertension, diabetes, or other serious illness 
in the past, and that his family history was free of any 
familial illnesses.  

The examiner noted that the veteran had reportedly been in 
fairly good health since discharge from service and had never 
attended any psychiatric clinic or VA hospital for any reason 
until recently.  

The examiner concluded that there was no evidence that the 
heart disease was related to his military service or 
connection between the heart disease and any diagnosis of 
PTSD.  The Board notes that there is no contrary medical 
opinion of record.  

Although the veteran may sincerely believe that his coronary 
artery disease is related to his military service and/or his 
claimed PTSD, he is not considered qualified to render 
medical opinions regarding diagnoses or the etiology of 
medical disorders, and his opinion is entitled to no weight 
or probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

As noted, the Board has reviewed the veteran's medical 
records, which reveal an extensive history of treatment for 
coronary artery disease since 2002.  However, these records 
are negative for any indication that the veteran's coronary 
artery disease is related to his military service or his 
claimed PTSD.  

Therefore, the Board finds that the January 2004 opinion of 
the VA physician is controlling and serves to establish that 
the claimed disability did not develop as a result of his 
military service or the claimed PTSD.  

In summary, the Board finds that veteran is not shown to have 
an acquired coronary artery disease due to a disease or 
injury incurred in service, or due to or the result of the 
claimed PTSD.  

Accordingly, based on the evidence of record, the claim of 
service connection must be denied.  



ORDER

Service connection for coronary artery disease is denied.  




REMAND

The veteran is also seeking service connection for PTSD, 
which he contends developed as a result of stressors 
experienced in the Republic of Vietnam.  

In January 2004, the veteran underwent a VA psychological 
examination in which he was given a diagnosis of dysthymic 
disorder, which was found to be secondary to medical problems 
and situational stressors, but unrelated to his military 
service.  

The examiner concluded that the veteran did not meet the 
diagnostic criteria for PTSD in terms of any specific 
identified stressors or in terms of symptom presentation.  

However, the veteran recently submitted a report of an April 
2005 VA outpatient psychiatric examination in which the 
psychiatrist concluded that the veteran did meet the criteria 
for a diagnosis of PTSD.  

In light of this finding, the Board concludes that additional 
evidentiary development is warranted, to include undertaking 
additional effort to verify the claimed in-service stressors 
and arranging for the veteran to undergo another VA 
examination.  

Accordingly, this matter is remanded to the RO for the 
following actions:

1.  The RO should request from the 
veteran that he submit any additional 
corroborating evidence of his claimed 
PTSD stressors.  The veteran should be 
advised that meaningful research of his 
stressors will require him to provide the 
"who, what, where, and when" as to each 
stressor, to include the dates of events 
already described by the veteran.  In 
particular, he should be requested to 
provide the name, rank, unit, and any 
other clarifying information as to the 
identity of any individuals involved in 
the alleged stressor events, including 
the names of casualties.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
asserted in-service stressor events, and 
that he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted.  

2.  Following the receipt of the 
requested information, the RO should 
review the file and prepare a summary of 
all of the veteran's claimed stressors.  
This summary, together with a copy of the 
DD Form 214, should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records to provide any available 
information that might corroborate the 
veteran's alleged in- service stressors.  

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
if he has PTSD that is related to or had 
its onset during service.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
that effect should be indicated in the 
record.  All appropriate testing should 
be undertaken in connection with the 
examination, and all psychiatric 
disabilities found to be present should 
be diagnosed.  The examiner should opine 
whether it is at least as likely as not 
that any psychiatric disability found to 
be present, to specifically include PTSD, 
is either related to or had its onset 
during service.  A diagnosis of PTSD must 
be either ruled in or excluded.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If PTSD is 
diagnosed, the doctor should clearly 
identify the claimed events which are 
considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.

4.  Then the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


